DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-16 are objected to because they appear to be duplicates of claims 1-8 respectively.  Appropriate correction is required. Examiner suggests converting them to an article of manufacture claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewallen et al. (pub. no. 20160357544).
Regarding claim 1, Lewallen discloses a method for providing multi-part persistent content, comprising:  requesting, by a client device from a content server, a content item;  receiving, by the client device from the content server, a first portion of a multi- part content item, the first portion of the multi-part content item displayed to a user of the client device (“FIG. 4 illustrates the exemplary steps of setting up and running an application with on demand resources on a client device, according to an embodiment of the disclosure. When the user makes a request to download application 304 from an app store, the app start bundle of the application 304 can be sent from the remote server 306 to the client device 300 (step 401). Using the video game of FIG. 1 as an example, the app start bundle can include only the software code, base resources pack, and optionally the "Level 1" asset pack... The application can be installed on the device and the resources from the app start bundle (including any asset packs that are part of the initial download) can be saved in the local storage area 308 of the client device 300 (step 402). Once the application is successfully installed, a user can launch the application (game) and start playing level 1 of the game using the resources available locally on the client device”, [0046]);  

providing, by the client device to the content server, an authentication token and an identification of a state of execution of the multi-part content item, the content server storing the authentication token in association with the state of execution of the multi-part content item (“Optionally, an authentication step can be included to verify that the user is authorized to download the application”, [0046]);  

subsequently requesting, by the client device from the content server, a second content item, the request comprising the authentication token (“Assuming that the game is designed so that the user has to complete one level before moving on the next, application resources required for levels 2-N can remain on the server 306 during the initial stage of the game. Application 304 can monitor the user's progress in the game (step 403). When, for example, application 304 

and  receiving, by the client device from the content server, a second portion of the multi-part content item, the second portion of the multi-part content item displayed to the user of the client device, the second portion selected by the content server responsive to retrieval of the association between the authentication token and the state of execution of the multi-part content item (“Referring back to FIG. 4, after the request for an asset pack is validated, the server can ship the asset pack to the requesting ODR 302 on the client device 300 (step 411). The asset pack can be stored in the designated storage space 308 of the client device (step 412). In the meantime or thereafter, the application 304 can be notified by ODR 302 about the arrival of the new asset pack and granted the right to access it (step 413). The application can then load the asset pack (e.g., the level 2 pack) when the program calls for the application resources for level 1 (e.g., when the user completes level 1 and starts level 2) (step 414)”, [0051]; “Steps 403-414 can be repeated as long as the application is running and new asset packs are needed based on the status (e.g., user progress) of the application. Some of these steps (e.g., steps 406-408) may be skipped if the Asset Pack Manifest on the client device has not expired. In the preferred embodiment, ODR 302 can anticipate the demand for the on demand resources based, for example, on the running status of the application, usage pattern data, and/or network strength, and automatically pre-fetch asset packs containing these resources before they are actually needed by the application 304”, [0052]).
Regarding claim 2, Lewallen discloses the multi-part content item comprises a game, and wherein the first portion and second portion each comprise a different level of the game (“In contrast, in the embodiments of the present disclosure, the application resources can be grouped into a number of asset packs as discussed above. One or more of the asset packs can be included in an app start bundle. When a client device requests the application for the first time, the app 
Regarding claim 3, Lewallen discloses the state of execution of the multi-part content item indicates completion of the first portion of the multi-part content item (“Assuming that the game is designed so that the user has to complete one level before moving on the next, application resources required for levels 2-N can remain on the server 306 during the initial stage of the game. Application 304 can monitor the user's progress in the game (step 403). When, for example, application 304 determines that the user is about to complete level 1, it can determine whether the next level (e.g., level 2) has been downloaded and is available locally. If not, a request for the next level can be sent to ODR 302 (step 404)”, [0046]).
Regarding claim 4, Lewallen discloses receiving an authentication credential, by the client device from a user of the device; transmitting the authentication credential, by the client device to the content server; and receiving the authentication token, by the client device from the content server, responsive to validation of the authentication credential by the content server ([0050]).
Regarding claim 5, Lewallen discloses providing, by the client device to the content server, the authentication token and a second identification of a state of execution of the multi-part content item, the content server storing the authentication token in association with the second state of execution of the multi-part content item ([0050]); 

and receiving, by the client device from the content server, a second content item, responsive to a determination by the content server that the second identification of the state of execution of the multi-part content item indicates that execution of the multi-part content item is complete ([0051] & [0052]).
Regarding claim 6, Lewallen discloses the second content item comprises a reward for successful completion of the multi-part content item, the reward usable by an application executed by the client device ([0051] & [0052]; the 3rd level is provided when the 1st and 2nd levels are completed).
Regarding claim 7, Lewallen discloses the authentication token comprises a device identifier (“Some applications (e.g., a paid app) can require that the server verify that the entity (e.g., user or client device) requesting the Asset Pack Manifest is an authorized owner of the application and is thus entitled to receive the Asset Pack Manifest for the application (step 407). This verification can be performed using any suitable methods such as looking up the application in the user's purchase history”, [0047]).
Claims 9-15 are essentially identical to claims 1-7 respectively and are rejected for the same reasons as claims 1-7 respectively.
Claims 17-20 are directed to an article of manufacture containing code that implements the method of claims 1-3 and 5 respectively and are rejected for the same reasons as claims 1-3 and 5 respectively.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715